DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-17 and 19-21 are allowed.
The application is allowable for the reasons set forth on pages 3-7 of the decision of the Patent Trial and Appeal Board, which is hereby incorporated by reference. As noted therein, and as argued on Appellant’s brief, the claimed invention requires a cylindrical sensor window defining an axis; and an annular member coupled to the sensor window and rotatable about the axis, the annular member including a nozzle aimed at the sensor window, the nozzle having a direction of discharge forming an acute angle from a radial direction toward the axis, wherein the acute angle is in a plane orthogonal to the axis, whereas the closest prior art does not teach or suggest the claimed invention.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/            Examiner, Art Unit 2846            

/EDUARDO COLON SANTANA/            Supervisory Patent Examiner, Art Unit 2846